Name: Council Regulation (EEC) No 4114/86 of 22 December 1986 extending the provisional arrangements for trade between Spain and Portugal on the one hand and the African, Caribbean and Pacific States (ACP States) on the other
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 380 / 15 COUNCIL REGULATION (EEC) No 4114 / 86 of 22 December 1986 extending the provisional arrangements for trade between Spain and Portugal on the one hand and the African, Caribbean and Pacific States (ACP States ) on the other Whereas the period of validity of Regulation (EEC) No 691 / 86 should , therefore , be extended beyond 31 December 1986 , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC ) No 691 / 86 ( 1 ) establishing provisional arrangements for trade between Spain and Portugal on the one hand and the African , Caribbean and Pacific States (ACP States ) on the other , pending the entry into force of the additional protocol to the Third ACP-EEC Convention provided for in Articles 179 and 366 of the Act of Accession of Spain and Portugal , expires on 31 December 1986 ; Whereas it will not be possible for the said protocol to enter into force on the date indicated ; Whereas Article 2 of ACP-EEC Decision No 11 / 86 extending ACP-EEC Decision No 6 / 86 provides that the ACP States , the Member States and the Community are obliged , each to the extent to which it is concerned , to take the measures entailed by the implementation of this Decision ; Article 1 The period of validity of Regulation (EEC) No 691 / 86 is hereby extended until the closure of the negotiations for the conclusion of the protocol referred to in Articles 179 and 366 of the Act of Accession of Spain and Portugal or 30 June 1987 , whichever is the earlier . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW H OJ No L 63 , 5 . 3 . 1986 , p. 3 .